Citation Nr: 1531169	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg or knee disability, to include Osgood-Schlatter's disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the claim in September 2014.

In February 2013, the Veteran presented sworn testimony during a video conference hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for depressive disorder, to include aid and attendance has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the Veteran currently has Osgood-Schlatter's disease or had such at any time during the appeal period.

2.  The preponderance of the evidence fails to establish that Veteran's current bilateral knee disability is the result of a disease or injury during his active duty service.

	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

A bilateral leg or knee disability was not incurred in active duty, nor is degenerative joint disease of the bilateral knees presumed to have been.  38 U.S.C.A. §§ 1110, 1111 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A May 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report/addendum opinion have been associated with the claims file.  Private treatment records have been obtained to the extent possible.

The Veteran underwent a VA examination in January 2015.  The examination and opinion (February 2015 addendum opinion) involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed lower extremity disabilities.  Significantly, the Veteran's testimony regarding ongoing knee pain since service triggered the Board's decision to remand the claim for a VA examination and opinion.

The Board remanded the claim in September 2014, for additional evidentiary development including scheduling the Veteran for a VA examination.  The AOJ provided the Veteran with a VA examination in January 2015 with a February 2015 addendum opinion.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is applicable for bilateral knee arthritis.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Initially, the Board notes that the Veteran's correspondence and hearing testimony indicate that he is specifically seeking service connection for Osgood-Schlatter's disease, which was noted on his enlistment examination in 1967.  However, a review of the medical evidence of record fails to establish a diagnosis of Osgood-Schlatter's disease at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Significantly, the Veteran was examined for his bilateral knee complaints in January 2015.  The examiner not only failed to diagnose the Veteran with Osgood-Schlatter's, he further indicated that it was a childhood disease that resolves when the proximal tibia growth plate closes, which occurs contemporaneous to reaching adulthood.  In other words, while Osgood-Schlatter's was noted on the Veteran's examination upon entrance to service, there is no evidence showing that he currently carries such a diagnosis.  Without a diagnosis of Osgood-Schlatter's disease, service connection cannot be granted for that specific condition.  

Although there is no diagnosis of Osgood-Schlatter's disease, the Veteran has been diagnosed and treated for degenerative joint disease of the bilateral knees throughout the appeals period.  The Board construes his claim broadly as a claim for service connection for a bilateral leg or knee disability and consider whether service connection is warranted for his diagnosed bilateral knee arthritis.


The Veteran has been diagnosed with degenerative joint disease of the bilateral knees.  He has also presented credible testimony of knee pain in service.  The first and second elements of Shedden/Caluza are thereby met.  However, although an in-service event and current disability have been established, this is not sufficient to warrant service connection.  There still must be competent and credible evidence of a nexus between the Veteran's in-service knee pain and his current bilateral knee disability.  

As noted above, the January 2015 examiner addressed the Veteran's history of Osgood-Schlatter's disease with worsening pain, especially in the past three years.  He diagnosed the Veteran with arthritis of the bilateral knees and concluded that this diagnosis was responsible for the Veteran's current knee pain.  He further explained that Osgood-Schlatter's disease is a childhood condition that resolves in adulthood.  The February 2015 examiner further opined that the Veteran's bilateral knee arthritis was not related to his military service, despite his contentions of knee pain since service.  He explained that the Veteran's diagnosis of mild degenerative osteoarthritis of the knees is a multifactorial condition with a genetic, temporal, biomechanical, and anatomic etiology.  He observed that the service treatment records (as well as the Veteran's lay history) were negative for a meniscal injury in service, which would have caused later development of arthritis.  He states that the Osgood-Schlatter's disease, which may have existed during his active service, did not dispose him to developing arthritis regardless of his activity level in service.  The examiner emphasized that the Veteran's degenerative arthritis was consistent with the level of degeneration that would be expected for someone his age.  The examiners were unable to link any current bilateral leg or knee disability to the Veteran's military service.

In addition to the VA examinations, the medical evidence includes private and VA treatment records.  None of these records discuss the etiology of the Veteran's bilateral knee arthritis or provide a positive nexus opinion.  These treatment records do note a long history of knee pain.  However, this history was taken into account by the VA examiners in providing their negative nexus opinions.

The only other evidence that purports to link the Veteran's current degenerative joint disease of the bilateral knees to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, ongoing knee pain), he is not able to provide competent evidence as to the etiology of his bilateral knee disability.  Providing such an opinion requires medical expertise in the causes of degenerative joint disease of the knees in the context of increasing age.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).

Consideration has been given to the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases and the Veteran has claimed that he has experienced knee pain since service, these assertions were considered by the examiners.  Despite this history, they determined that the Veteran's level of arthritis was consistent with his age and could not be attributed to his military service.   The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

The claim of entitlement to service connection for a bilateral leg or knee disability must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral leg or knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


